Citation Nr: 1611355	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-03 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for a disorder of the right hand. 
 
2.  Entitlement to service connection for a disorder of the left hand. 
 
3.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability. 
 
4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 
 
5.  Entitlement to an evaluation in excess of 10 percent for the service-connected right shoulder disability from June 27, 2007, to the present. 
 
6. Entitlement to a compensable evaluation for the service-connected bilateral hearing loss from July 16, 2006, to the present.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1985.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from rating decisions dated in September 2006 and July 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran has claimed service connection for a stress condition or PTSD.  See VA Form 21-4138 received in December 2006.  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).   In light of the Court's decision in Clemons, the Board has recharacterized the psychiatric issue on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In August 2011, in pertinent part, the Board denied claims of entitlement to increased evaluations in excess of 10 percent for the right shoulder from August 31, 2005, to June 26, 2007, and a compensable evaluation for bilateral hearing loss (previously right ear hearing loss) from August 31, 2005, to July 15, 2006.  As such, the issues have been recharacterized as they appear on the cover page of the instant decision to address the only periods remaining on appeal.  The Board additionally remanded claims of service connection for a bilateral hand disability, PTSD, and a right knee disability for further development and adjudication.  

The claim for an acquired psychiatric disorder is once again addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The remaining claims have been returned to the Board and are ready for appellate disposition.


FINDINGS OF FACT

1.  The most probative (meaning most competent and credible) medical and other evidence of record preponderates against finding that the Veteran has a right hand disorder that is due to events occurring during his active military service or that he had degenerative joint disease (DJD) within the year immediately following his discharge from service in October 1985 or that his skin/DJD disorder is otherwise related or attributable to his service, including cold weather injury.

2.  The most probative medical and other evidence of record preponderates against finding that the Veteran has a left hand disorder that is due to events occurring during his active military service or that he had DJD within the year immediately following his discharge from service in October 1985 or that his skin/DJD disorder is otherwise related or attributable to his service, including cold weather injury.

3.  The most probative medical and other evidence of record preponderates against finding that the Veteran has a right knee disorder that is due to events occurring during his active military service or that he had arthritis within the year immediately following his discharge from service in October 1985 or that this disorder is otherwise related or attributable to his service, including secondarily, meaning proximately due to, the result of, or aggravated by the service-connected left knee disability.

4.From June 27, 2007, the service-connected right shoulder disability has not resulted in abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; limitation of motion at shoulder level; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.

5.  From July 16, 2006, the service-connected bilateral hearing loss is shown to have been productive of no more than a Level I designation in the right ear and a Level II in the left ear, resulting in a noncompensable rating under 38 C.F.R. § 4.85, Table VII.  


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a right hand disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria are not met for entitlement to service connection for a left hand disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria are not met for entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for an evaluation in excess of 10 percent from June 27, 2007, for the service-connected right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, including Diagnostic Codes 5003, 5010, 5200-5203 (2015).

5.  The criteria for the assignment of a compensable evaluation from July 16, 2006, for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Tables VI -VII (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the AOJ, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

When the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 83 F.3d 1311 (2007).

The RO provided the Veteran pre-adjudication notice by way of letters dated in June 2006 and February 2007, which included the required information concerning the downstream elements of these claims pursuant to the holding in Dingess. An additional letter with respect to the right shoulder was sent in March 2007. 

To satisfy its additional obligation to assist the Veteran with these claims, VA has obtained his service treatment and personnel records, also assisted him in obtaining other relevant evidence - including concerning his evaluation and treatment since service, additionally provided him VA compensation examinations, including for medical nexus opinions concerning the etiology of his claimed conditions and to assess or reassess the severity of his service-connected disabilities.  

The RO made multiple attempts to obtain records from the US Army Crime Records Center in order to verify an alleged stressor by the Veteran, to no avail.  See letters dated in July 2014, January 2015, March 2015, and May 2015.  The Director of the Record Center indicated in May 2015 that there were no records of the alleged incident.  The Veteran was notified in June 2015 and asked to submit any records in his possession, which he did not submit.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159.
 
All known and available records relevant to the claims at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of his claims, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.


II. Analysis

In adjudicating these claims, the Board has reviewed all of the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A. Service-Connection Claims

Establishing entitlement to direct service connection generally requires having competent and credible evidence of:  (1) the currently-claimed disability or, at the very least, showing it has existed at some point since or contemporaneous to the filing of the claim; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation or "nexus" between the disease, injury or event in service and the disability being presently claimed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as arthritis, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  

If chronicity in service is not established, or legitimately questionable, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this decision the Board has considered all lay and medical evidence as it pertains to these claims.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the competency and credibility and consequent probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide reasons or bases for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Bilateral Hand Disorders

The Veteran has been variously diagnosed with keratosis punctate, tinea manuum, and DJD of the hands and, thus, the threshold preliminary issue of whether he has current bilateral hand disability is not in dispute.  The question, instead, is whether this disability incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.  

The Veteran claims his current bilateral hand condition is the residual of cold weather injury sustained during service.  

As already alluded to, arthritis (so degenerative joint disease (DJD) is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted since the Veteran has been diagnosed with DJD, as well as a skin condition (not a chronic disease under 38 C.F.R. § 3.309(a)).  However, the evidence does not support a finding that his current DJD or skin condition of the bilateral hands is the direct result of his active military service.  DJD did not manifest during the one-year presumptive period post service.  His STRs do show he sustained a first degree cold weather injury to the right hand in December 1981.  A warm up tent was used to treat the injury.  He was placed on a profile for indoor duty for 12 hours.  In May 1984, he complained of right hand pain after a weapon flew back and hit his hand.  X-rays were negative for a fracture.  

To the extent the Veteran is asserting that he has had continuing or ongoing problems with his hands since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno, supra.  Notably, there were no further complaints or treatment of the hands in service with regard to the cold weather injury after 1981 or after a weapon flew back and hit his hand in 1984.  Moreover,  the November 1985 separation examination was unremarkable for indication of a bilateral hand disorder.  There were no objective clinical findings such as a pertinent diagnosis of a hand disorder on the aforementioned physical examination.  Keratosis punctata was first shown in December 2005.  DJD was noted on VA examination in 2012, so well beyond the one-year presumptive period (because he served until October 1985, the one-year presumptive period expired in October 1986).  38 C.F.R. §§  3.307, 3.309(a).  

Thus, the evidence of record reveals there was a prolonged period following conclusion of his service (20 years for skin and 23 years for DJD) without relevant medical complaint or treatment, and this may be considered as evidence against the claims, albeit cannot be the sole or only basis for denying the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

As a chronic bilateral hand disorder was not shown during service or for many years thereafter, service connection may only be granted if there is some competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2012.

After reviewing the claims file (including the STRs) and physically examining the Veteran, the August 2012 examiner opined the Veteran's right and left hand disorder was less likely as not etiologically related to the Veteran's military service.  The examiner reasoned that the medical records failed to document chronicity of the conditions during or after his discharge from service.  The examiner found both the cold weather injury and contusion condition resolved after one visit to service providers.  The minimal DJD condition was a new diagnosis and a normal condition of again, unrelated to any service condition.  The examiner found that keratosis punctate and tinea manuum conditions were post-service diagnoses, unrelated to any service condition.  Finally, the examiner indicated that medical literature (up-to-date) indicated that the tinea manuum condition caused the skin to be wet and that keratosis punctate condition was a common skin disorder that occurred most often in black patients, neither condition was related to a cold weather injury.  So that examiner disassociated any current disability from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The only evidence of record supporting the Veteran's contentions is his personal statements.  The Board realizes the Veteran is competent to report symptoms of pain,  numbness, and tingling in his hands.  But he is incompetent to determine whether these symptoms are a manifestation of a disability or disease owing to his military service.  See Jandreau, supra.  Medical evidence, not just lay evidence, is required to establish this association.  Moreover, this is a case-by-case determination.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2) defining what constitutes lay versus medical evidence.
Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his bilateral hand disorder because he is not qualified to offer such opinions.  Likewise, his representative is not competent to provide a probative opinion on the question of etiology, either.  

The competent medical evidence of record in this instance does not support a finding that a bilateral hand disorder, including DJD, is related or attributable to the Veteran's active duty service - either directly or presumptively.  With regard to DJD, the 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  The Board consequently concludes that service connection is not warranted under 38 C.F.R. § 3.303(b).  With regard to chronic (meaning permanent) skin disorder of the bilateral hands, such disorder was not diagnosed during service or for many years thereafter.  No symptoms actually related to the hands have been identified in the medical record for continuity of symptomatology after the Veteran's discharge from service, even if this type of condition being claimed was subject to this relaxed evidentiary pleading, which, as explained, according to the holding in Walker, it is not.  The competent and credible medical evidence of record does not support finding that a skin disorder of the bilateral hands is related or attributable to the Veteran's active duty service, to include cold weather injury,.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hand disorder on a direct or presumptive basis, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Right Knee

The Veteran claims his right knee condition is the result of his military service duties (infantryman) and/or secondary to his service-connected  left knee disability. 

The Veteran has been diagnosed with right knee arthritis and, thus, the threshold preliminary issue of whether he has current disability is not in dispute.  The question, instead, is whether this disability incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service or a service-connected disability.  And after reviewing the evidence, the Board finds that service connection must be denied because the preponderance of the evidence is against this posited correlation.  

As previously noted, arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a).  Thus, consideration under 38 C.F.R. § 3.303(b) is warranted.  However, the evidence does not support a finding that his current right knee disability is the direct result of his active military service nor did it manifest during the one-year presumptive period post service.  His STRs do not contain any complaints or treatment referable to the right knee.  Moreover,  the September 1985 separation examination was unremarkable for indication of a right knee disorder.  There were no objective clinical findings such as a pertinent diagnosis of a right knee disorder on the aforementioned physical examination and such a disability did not manifest until many years after his discharge in 1985, so well beyond the one-year presumptive period (because he served until October 1985, the one-year presumptive period expired in October 1986).  38 C.F.R. §§  3.307, 3.309(a).  

The only evidence of record supporting the Veteran's contentions is his personal statements.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  To the extent the Veteran is asserting that he has had continuing or ongoing problems with his right knee since service, these statements are not found to be credible for the purpose of establishing a continuity of symptomatology since his service.  38 C.F.R. § 3.303(b); Layno, supra.  Notably, soon after discharge, the Veteran sought treatment in February 1986 for his left knee.  There were no complaints pertaining to the right knee or when he sought treatment again in March 1986.  The first post-service complaints of right knee pain were in January 2007, though early bilateral knee DJD was seen in 2006, which is still some 21 years after his discharge from service.  This prolonged period following conclusion of the Veteran's service without medical complaint or treatment may be considered as evidence against the claim, albeit cannot be the sole or only basis for denying the claim.  See Maxson, 230 F.3d at 1333; Mense, supra.  

As a right knee disorder, including arthritis, was not shown during service or for many years thereafter, service connection can only be granted if there is some competent and credible evidence otherwise linking the current disability to service or a service-connected disability.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service).  Here, though, there is no such competent and credible evidence, even after the Veteran was examined by VA in 2012.

Specifically, the examiner opined it was less likely than not that the Veteran's right knee disorder was etiologically related to his active duty service.  The examiner reasoned that medical records failed to document chronicity of the claimed condition during service or after his discharge.  The examiner noted that DJD was first documented in 2006 and he was discharged in 1985.  The examiner further found that he right knee disability was not caused or aggravated by a service-connected disability, notably his left knee disability.  The examiner reasoned that the medical records failed to document any gait changes secondary to the service-connected left knee disability that may cause or aggravate the right knee DJD.  The examiner additionally noted that there were no prosthetics requests found for aids such as cane and knee braces.  

The Veteran is competent to report such symptoms commonly associated with his right knee disability, like pain.  But he is incompetent to determine whether such symptoms are a manifestation of a 'chronic disease' such as arthritis owing to his military service.  See Jandreau, supra.  Arthritis is a complex, not simple, condition, so medical evidence, not just lay evidence, is required to establish this association.  

The competent medical evidence of record in this instance does not support a finding that a right knee DJD is related or attributable to the Veteran's active duty service - either directly, presumptively, or secondarily.  The 'chronic disease' was not present to a degree capable of identifying the disease entity during service.  No symptoms actually related to arthritis have been identified for continuity of symptomatology after the Veteran's discharge from service.  

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability, and thus, the benefit-of-the-doubt doctrine does not apply.  As such, the evidence is insufficient to support a grant of service connection.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364, 1365.


B. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment owing to a mental disorder).

The Court has held that VA adjudicators must analyze the evidence of pain, weakened movement, premature or excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath, 1 Vet. App. at 592.  
Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id., at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (so noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 .  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6.

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
Right Shoulder

By way of brief history, the RO awarded service-connection for the right shoulder disability in July 1987.  A noncompensable evaluation was assigned from October 19, 1985, the day following discharge from service.  The disability rating was increased to 10 percent disabling effective August 31, 2005, in a September 2006 rating decision.  The 10 percent rating was then confirmed in a July 2007 rating decision.  Subsequently, the Veteran expressed his disagreement with the 10 percent rating assigned for his disability.  In August 2011, the Board denied a disability rating in excess of 10 percent for the right shoulder disability from August 31, 2005, to June 26, 2007.  The only period left under appeal is from June 26, 2007, to the present.  The Board remanded the matter in the August 2011 for further development and adjudication; it has now been returned to the Board and is ready for appellate disposition. 

The Veteran's right shoulder disability has been assigned 10 percent rating under 
38 C.F.R. § 4.71a , Diagnostic Code 5010- 5203.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a.  Diagnostic Code 5203 pertains to impairments of the clavicle or scapula.  38 C.F.R. § 4.71a. 

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5200 provides for ankylosis of the scapulohumeral articulation. Favorable ankylosis with abduction to 60 degrees and the ability to reach the mouth and head warrants a 30 percent rating for the major shoulder.  Intermediate ankylosis between favorable and unfavorable merits a 40 percent rating for the major shoulder.  A 50 percent rating for this shoulder requires unfavorable ankylosis in which abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71.

Diagnostic Code 5201 provides that limitation of motion of the major arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  Limitation of motion of the major arm to 25 degrees from the side warrants a maximum 40 percent rating.  Id.

Under Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent rating for the major and minor shoulders.  Malunion of the humerus with marked deformity warrants a 20 percent rating for the minor shoulder and a 30 percent rating for the major shoulder.  In addition, a 20 percent rating is warranted where there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level for both the major and minor arms.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor arm and a 30 percent rating for the major arm.  Fibrous union of the humerus warrants a 40 percent rating for the minor arm and a 50 percent rating for the major arm.  Nonunion (false flail joint) of the humerus warrants a 50 percent rating for the minor arm and a 60 percent rating for major arm.  Loss of head (or flail joint) warrants a 70 percent rating for the minor arm and an 80 percent rating for the major arm. Id.

Under Diagnostic Code 5203, a 10 percent rating for either arm, is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  In order to warrant the assignment of a maximum 20 percent rating for either the major or the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement. Under this Diagnostic Code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  Id. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, major, as opposed to minor, shoulder disability ratings are applicable.  38 C.F.R. § 4.69. 

In order to be afforded a rating in excess of 10 percent from June 27, 2007, the Veteran's right shoulder disability would require abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; limitation of motion at shoulder level; recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level; malunion of the humerus with moderate deformity; dislocation of the clavicle or scapula; or nonunion of the clavicle or scapula with loose movement.  38 C.F.R. § 4.71 , Diagnostic Codes 5200- 5203.

The evidence of record dated from June 27, 2007, does not show that the Veteran's service-connected right shoulder disability warrants a rating in excess of 10 percent. Notably, as seen on VA examination in August 2012, the Veteran's right shoulder range of motion at worst has been limited to 120 degrees of flexion and 110 degrees of abduction.  Thus, the evidence does not show that the Veteran' s limitation of motion of the right arm was limited at the shoulder level.  There has also been no evidence of ankylosis.  The Veteran described infrequent episodes of dislocation (subluxation) of the glenohumeral (scapulohumeral) joint, which does not rise to the level of the required recurrent dislocation.  The medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula.  Id.  
 
The Board however is mindful of the Veteran's complaints of constant sharp pain, worsened by reaching, carrying heavy loads, rolling on it during sleep, and driving (noted on examination in 2012), and thus, is additionally considering functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While there was pain on range-of-motion testing, as noted above, flexion was still possible to 120 degrees and abduction to 110 degrees.  There was no change after repetitive testing.  There was no objective evidence of fatigability, incoordination, or weakness of the shoulder.  But the mere fact that he has objective, i.e., X-ray, confirmation of arthritis in this shoulder is sufficient reason, alone, to assign the minimum compensable rating of 10 percent under DC 5003, which the Veteran has been assigned.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  But as explained in Mitchell, this does not provide grounds for any greater rating.  The Veteran's complaints of pain and his functional impairments are consistent with, and encompassed by, the assigned 10 percent disability rating from June 27, 2007.  

The Board has considered the Veteran's statements as to the nature and severity of his right shoulder symptomatology.  The Veteran is certainly competent to report that his symptoms are worse.  However, to the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.   See Jandreau, supra. 

The Veteran's right disability also has been at most 10-percent disabled owing to the arthritis since June 27, 2007, so the Board cannot "stage" the rating under Hart.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Bilateral Hearing Loss from July 15, 2006

By way of brief history, the RO awarded service-connection for the right ear hearing loss in July 1987.  A noncompensable evaluation was assigned from October 19, 1985, the day following discharge from service.  In September 2007, after the claims folder was lost and rebuilt and after considering new evidence of record, the RO reclassified the Veteran's hearing loss as bilateral; however, the noncompensable rating has remained in effect.  

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII.  Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a).  

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a).  In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Veteran claims that his bilateral hearing loss disability warrants a compensable rating.  The Board has thoroughly reviewed all the evidence of record and after careful consideration, finds that the Veteran's bilateral hearing loss more closely approximates the criteria for the current noncompensable rating.  See 38 C.F.R. §§ 4.3, 4.7; see Hart, supra.

In this regard, VA outpatient treatment records dated in July 2009 reveal the Veteran's hearing loss had not changed since 2006 despite complaints of difficulty hearing his watch alarm at work and his fiancée.  

VA examination in August 2012, contained pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
55
70
LEFT
15
10
60
80
80

Speech audiometry was 94 percent bilaterally.  Applying the foregoing medical evidence to the rating criteria for hearing impairment, the Veteran's right ear manifested an average puretone threshold of 38, resulting in a Level I designation under Table VI. His left ear manifested an average puretone threshold of 58, resulting in a Level II designation under Table VI. See 38 C.F.R. § 4.85(f).  Together, a Level I and Level II designation results in a zero percent rating under 38 C.F.R. § 4.85, Table VII, and there is no basis for a higher rating based on these test results.  

The Board has considered whether the Veteran's hearing loss fell into one of the exceptional patterns that would allow for employment of a different Table.  The Veteran's bilateral hearing loss did not fall under the exceptional patterns of hearing loss as contemplated under 38 C.F.R. § 4.86(a) or (b).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The Board finds the VA examiners took into account the Martinak criteria.  Notably, the 2012 examiner indicated that the Veteran reported that he experienced difficulty hearing television, speech in noise, and needed words repeated often.  The examiner noted hearing difficulties under "disability's impact on occupational activities."  Under the category "resulting work problems," the examiner noted the Veteran had difficulty hearing in noisy environments.  The examiner further noted the Veteran was able to answer questions correctly and follow directions in a quiet room with face-to face conversation and thus, he would be able to secure employment in a quiet setting with face to face contact.  Hearing loss (and tinnitus) alone did not render him unable to perform all types of sedentary and physical employment.   The examiner found no effects on usual daily activities.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate prejudice due to any examination deficiency, which he has not done in the instant case.  Id.   

The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as difficulty hearing.  Nevertheless, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his hearing loss disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his hearing loss, including audiometric testing for puretone thresholds.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran's claim hinges on a mechanical application of specifically defined regulatory standards.  Although the Board is mindful of the Veteran's description of his hearing loss; regrettably, the Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Accordingly, the Veteran's claim of entitlement to a rating in excess of 10 percent from June 16, 2006, must be denied. 

In this case, the medical evidence of record, which has been discussed above, supports the proposition that the Veteran's service-connected bilateral hearing loss has not changed appreciably since the Veteran filed his claim.  There are no medical findings or other evidence that would allow for the assignment of a disability rating in excess of 10 percent at any time during the period of time here under consideration.  Hart, supra.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  


Additional Considerations

The Court has held that, when evidence of unemployability is presented, the issue of whether a total compensation rating based on individual unemployability (TDIU) will be assigned, should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) and Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Rice, the Court determined that there is no freestanding claim for a TDIU.  Id. at 451.  

Here, though, the Veteran made remarks to VA examiners in 2012 regarding unemployability due to the combination of his service-connected disabilities.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).   The audiological examiner found that hearing loss did not render him unable to perform all types of sedentary and physical employment.  The general medical examiner determined that his right shoulder disability did not impact his ability to work.  As there is no objective evidence of unemployability due to the service-connected right shoulder or hearing loss alone, TDIU is not warranted.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected right shoulder and hearing loss disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected right shoulder disability reasonably describes his disability level and symptomatology.  The criteria allow for ratings based on limitation of motion and functional loss (due to such symptoms as pain).  Even considering the Veteran's complaints of constant sharp pain, he did not even meet the criteria for a higher rating for abduction to 60 degrees with favorable ankylosis of the scapulohumeral articulation; limitation of motion at shoulder level; or recurrent dislocation of the scapulohumeral joint and guarding movement only at the shoulder level.  There was no change in range of motion even after repetitive testing of the shoulder.  The Veteran's hearing loss claim hinges on a mechanical application of specifically defined regulatory standards.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for a disorder of the right hand is denied. 
 
Entitlement to service connection for a disorder of the left hand is denied. 
 
Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disability, is denied. 
 
Entitlement to an evaluation in excess of 10 percent for the service-connected right shoulder disability from June 27, 2007, to the present is denied. 
 
Entitlement to a compensable evaluation for the service-connected bilateral hearing loss from July 16, 2006, to the present is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD and depression.

The Veteran claims that he has a stress condition and/or PTSD as a result of being on "war alert" in January 1980 while stationed in Germany, causing him nightmares and difficulty sleeping, as well as being in fear for his life.  He also claims that a soldier (Sgt. G) was killed by live fire at the range at Fort Riley Kansas in November 1982 while he was there, though he did not witness the actual shooting.  He further indicated that he did not know the soldier but it caused him distress and depression, which continued to this day.  See Statement in Support of Claim for PTSD received in January 2008.  

VA outpatient treatment records contain a positive depression screen in January 2007.  Entry dated in June 2008 contains a history of PTSD.  In April 2007, Dr. KDJ diagnosed the Veteran with PTSD based on his history, starting while he was in the military.  In July 2014, Defense Personnel Records Information Retrieval System (DPRIS) confirmed that Sgt. G died in August 1980 within the United States, the exact location or cause of death was not known.  In May 2015, the Director of the US Army Crime Records Center indicated they had no incident report involving Sgt. G. 

As noted in the Introduction, in Clemons, the Court held that a claim for service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Veteran has not been afforded a VA examination in connection with his claim and should be to determine the etiology of the claimed acquired psychiatric disorder.  The examiner must answer the specific questions set forth in the numbered paragraphs below.   McClendon v. Nicholson, 20 Vet. App. 79   (2006).

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination.  The RO must specify for the examiner the stressor or stressors which have been corroborated, if any.  The examiner should clearly report diagnoses for all current acquired psychiatric disorders.  The examiner should then respond to the following:

     a)  Is a diagnosis of PTSD warranted?  If so, is it at least as likely as not (a 50% or higher degree of probability) causally related to any corroborated stressor during service?

     b)  Is it at least as likely as not (a 50% or higher degree of probability) that any other current acquired psychiatric disorder(s), to include depression, is/are causally related to the Veteran's active duty service?

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

** In answering these questions, the examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

** The examiner is informed that it is not enough merely to conclude the Veteran does not have these claimed conditions, even if not diagnosed during this current or prior evaluation. The Veteran only instead needs to show he has had these claimed conditions at some point since the filing of his claims or contemporaneous thereto, even if now resolved.  

Explanatory rationale must be provided for all opinions expressed.  If the requested opinions cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation.  

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


